           Case 1:20-cv-08621-PKC Document 21
                                           20 Filed 03/26/21 Page 1 of 2




JAMES E. JOHNSON                     THE CITY OF NEW YORK                         COREY S. SHOOCK
Corporation Counsel                                                                      Senior Counsel
                                 LAW DEPARTMENT                                   phone: (212) 356-5051
                                                                                  cshoock@law.nyc.gov
                                       100 CHURCH STREET
                                       NEW YORK, N.Y. 10007

                                             March 26, 2021
                                  Initial conference is adjourned from April 5, 2021 to
By ECF
                                  June 28, 2021 at 2:00 p.m.
Honorable P. Kevin Castel
United States District Judge
                                  SO ORDERED.
United States District Court      Dated: 3/26/21
Southern District of New York
500 Pearl Street
New York, New York 10007

                 Re:   Destiny Rolon v. City of New York, et al.
                       20 Civ. 8621 (PKC)

Your Honor:

                I am a Senior Counsel in the Office of the Corporation Counsel of the City of
New York, and the attorney assigned to the above-referenced case. Defendants respectfully write
to request that the Court adjourn the Initial Conference currently scheduled for April 5, 2021 for
a period of at least 90 days to a date convenient to the Court.
              This is Defendants’ first request for an adjournment of the Initial Conference. The
undersigned conferred with Plaintiff’s counsel D. Andrew Marshall by telephone on March 24,
2021, and he consents to this adjournment application.
               This action was commenced against Defendant City and New York City Police
Department (“NYPD”) Officer Ryan Ragoobir on October 16, 2020. (See ECF No. 5.) The
Complaint, made pursuant to 42 U.S.C. § 1983, alleges inter alia, that on July 5, 2019, Plaintiff
was falsely arrested in Bronx County and thereafter subjected to an unlawful body cavity search
at the NYPD’s 44th Precinct. Plaintiff also makes a claim for municipal liability against
Defendant City.
              As this Court is aware, this case has been designated for participation in Local
Civil Rule 83.10. (See Notice of Participation in Local Civil Rule (“LCR”) 83.10, ECF Docket
Entry dated October 16, 2020.) Pursuant to this Court’s Order dated January 7, 2021 (see ECF
No. 18), Defendants filed their Answer to the Complaint on March 12, 2021. (See ECF No. 19.)
               The requested adjournment is necessary to allow the parties to participate in the
accelerated discovery schedule and mediation contemplated by LCR 83.10. In compliance with
the Plan, the parties’ Initial Disclosures will be served by April 2, 2021, followed by Limited
Discovery, which will be served by April 9, 2021. Additionally, the parties learned as recently as
             Case 1:20-cv-08621-PKC Document 21
                                             20 Filed 03/26/21 Page 2 of 2




March 25, 2021, that a mediator was assigned to this matter. Therefore, Defendants believe that
an Initial Conference is premature at this time.
               In conclusion, Defendants respectfully request that the Court adjourn the Initial
Conference currently scheduled for April 5, 2021 for a period of at least 90 days to a date
convenient to the Court.
                 Defendants thank the Court for its attention to this matter.


                                                Respectfully submitted,

                                                Corey S. Shoock                 /s
                                                Corey S. Shoock
                                                Senior Counsel
                                                Special Federal Litigation Division




cc:      D. Andrew Marshall, Esq. (By ECF)
         Attorney for Plaintiff
         225 Broadway, Suite 1405
         New York, New York 10007




11620943_1                                        -2-
